DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Application #17/074,701 and response filed on 05 December 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 states “…rail module including a threaded aperture in part defining the magazine well.”  It is unclear from the Specification and Drawings how the aperture itself defines the magazine well, or if the rail module in part defines the magazine well.  The exact structure that in part defines the magazine well is not clear in the claim.  Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2018/0202737 to Ferguson.
Regarding Claim 1, Ferguson discloses a pistol frame comprising a frame body having a rail connection facility configured to connect a rail module (see fig.1B where frame body 18/20 configured to connect to rail module 15);
the frame body at least in part defining a magazine well having opposed sidewalls (fig.3, 112); and 
a rail module connected to the rail connection facility (15), the rail module including an aperture (see fig.6 at 98; at least paragraph 44).
Ferguson fails to specify that the aperture 98 is threaded or forms part of the magazine well.  However, it appears in at least fig.6 the aperture would form a portion of the rear section of the magazine well, and threading the aperture itself would have been obvious to one having ordinary skill as is well-known in the art.

Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2017/0350665 to Borges.
Regarding Claim 1, Borges discloses a pistol frame comprising a frame body having a rail connection facility configured to connect to a rail module fig.8, see modules 48/50);	
the frame body at least in part defining a magazine well having opposed sidewalls (see fig.9); and
a rail module connected to the rail connection facility (module 50 and 48), the rail module including an aperture in part defining the magazine well (see fig.8, 86/88/90).
Borges fails to specifically disclose the aperture is threaded.  Borges utilizes pins (90) to secure the firearm frame and module.  However, selecting a threaded fastener or a pin would have been obvious to one having ordinary skill as an engineering design choice, of selecting a known component for its known function.

Response to Arguments
Applicant's arguments filed 05 December 2022 have been fully considered but they are not persuasive.   The arguments state that it would not be obvious to thread the apertures of Borges and Ferguson because of how the current invention is manufactured.  However, utilizing threaded fasteners instead of pins would have been obvious to one having ordinary skill as merely selecting a known similar component for its function.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 for pertinent art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D COOPER whose telephone number is (571)270-3998. The examiner can normally be reached M-F: 7:30 - 4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TROY CHAMBERS can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN COOPER/Primary Examiner, Art Unit 3641